          Case 1:21-mj-00013-GMH Document 7 Filed 01/15/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                   :
                                           :
         v.                                : MAGISTRATE NO. 21-MJ-13 (GMH)
                                           :
RICHARD BARNETT,                           :
     Defendant.                            :


                                          ORDER

         Upon consideration of the Government’s Motion for Emergency Stay and for Review of

Detention Order as to defendant Richard Barnett

                       15th day of January, 2021,
         It is this _________

         ORDERED, that the Motion for an Emergency Stay is hereby GRANTED and the

release order entered by the Western District of Arkansas Magistrate Judge on January 15, 2021

as to defendant Richard Barnett is STAYED pending review of the detention decision by this

Court.




                                           BERYL A. HOWELL
                                           CHIEF JUDGE, UNITED STATES DISTRICT
                                           COURT FOR THE DISTRICT OF COLUMBIA




                                              1
